Appeal by defendant from a judgment of the County Court, Rockland County, rendered December 1, 1970, convicting him of robbery in the second degree and other related crimes, upon a jury verdict, and imposing sentence. Judgment reversed, on the law, and new trial ordered. The findings of fact below are affirmed. The introduction of inadmissible testimony, throughout the trial, respecting the commission of other crimes by appellant, was not cured by its elision by the trial court after both sides rested, or by the reiteration, in the charge to the jury, that testimony stricken from the record was not to be considered by the jury. While well-intentioned, the court’s discussions with the jury only further tended to emphasize and indelibly impress on the minds of the jurors that appellant was guilty of other crimes: Martuscello, Acting P. J., Shapiro, Christ, Brennan and Benjamin, JJ., concur.